Citation Nr: 0207876	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1989 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established an increased rating for post-
traumatic stress disorder of 50 percent.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's post-traumatic stress disorder 
symptomatology is severe with deficiencies in most areas, 
suicidal ideation; and inability to establish and maintain 
effective relationships.

3.  The veteran's post-traumatic stress disorder does not 
result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not greater, for 
post-traumatic stress disorder are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran and his representative have been advised of the 
evidence necessary to substantiate the claim, by means of the 
statement of the case, the supplemental statements of the 
case, and the rating decisions issued regarding the claim.  
He has also been furnished with a March 2002 supplemental 
statement of the case notifying him of the pertinent 
provisions of the VCAA.

The RO has obtained all reported treatment records.  There 
is, therefore, no need to further advise the veteran of what 
evidence he is responsible for obtaining.  In an April 2002 
letter, the veteran informed VA that he veteran had no 
further evidence to submit in support of his claim.  The RO 
has also afforded the veteran examinations that contain the 
findings necessary to evaluate his claim.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran or appellant has indicated is pertinent to the 
claim and has satisfied the duty to assist.  See 38 U.S.C.A. 
§ 5103A.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130.

Under those criteria, a rating of 100 percent is warranted 
where the evidence shows total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130.

A rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A rating of 50 percent is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An October 22, 1997, VA examination shows that the veteran 
was 73 years old and married.  He continued to receive 
treatment on an outpatient basis for post-traumatic stress 
disorder.  He took trazadone and hydroxyzine.  In addition to 
psychiatric treatment, he also received individual therapy 
from a counselor on a weekly basis.  The veteran had been 
attending group therapy recently, but felt uncomfortable and 
was uncertain whether he would continue with the PTSD group.  
The veteran complained of dreams and nightmares about combat 
approximately three to four times per week.  He woke up in 
cold sweats.  He slept in a separate bed from his wife 
because he was known to kick and scream and thrash around in 
the bed during sleep in response to combat-related 
nightmares.  The veteran woke up in a cold sweat and said he 
had a hard time going back to sleep.  

The veteran said that he felt nervous all the time and felt 
on edge.  He could not attend social events because he was 
uncomfortable around crowds.  He said that he got flashbacks 
about his war experiences when he saw news on television, 
automobile accidents, or Fourth of July fireworks.  He also 
thought about the soldiers who were killed in the war.  He 
had vivid flashbacks about those experiences.  He said that 
he had a hard time keeping jobs and had to change jobs 
frequently, thereby not having a steady income and this had 
significantly effected his Social Security benefits.  He also 
became nervous and upset about being told that there was no 
such thing as combat fatigue shortly after the war.  He got 
moody and irritable easily.  He also had a startle response.

Examination found the veteran was very anxious, nervous, and 
tremulous during the interview.  He broke down and cried 
while talking about his war experiences.  He had trouble 
sleeping and got intrusive thoughts about his combat 
experiences.  He got nightmares three to four times per week 
as well as frequent flashbacks triggered by loud noises and 
news on television.  The veteran said that he got crying 
spells.  He denied any delusions or hallucinations.  He was 
oriented in all three spheres.  

His attention and concentration were poor.  His insight and 
judgment appeared to be fair.  The examiner diagnosed chronic 
severe post-traumatic stress disorder.  The examiner assigned 
a global assessment of functioning of 41.  The examiner 
commented that the veteran continued to suffer from severe 
post-traumatic stress disorder characterized by frequent 
nightmares and flashbacks about his combat experiences, sleep 
disturbance, intrusive thoughts about the war experiences, 
depression, crying spells, and discomfort around crowds.  
These were unmistakably due to his combat experiences.  The 
veteran's socioeconomic functioning was effected.  The 
veteran was competent to handle funds.

A February 2001, VA mental disorders examination shows that 
the veteran was 76 years old and a World War II combat 
veteran.  The veteran had been married for 55 years.  He had 
worked many jobs but was short-tempered and quit because he 
could get other jobs elsewhere.  He became a millwright 
before he retired from full-time work in 1987.  He continued 
to work for a senior citizen center on a part-time basis 
until three years prior to the examination.  The veteran took 
Trazadone and received treatment at VA facilities.  He also 
took nortriptyline.  He had never been a psychiatric 
inpatient.  He had no thoughts about harming other people.  
He had no prison or jail time.  He had alcohol problems until 
1973 when he quit drinking.  He was depressed around 
Christmas when he had experienced combat during the war.  He 
complained of chronic severe sleep problems.  He had frequent 
nightmares, three to four times per week, and was only 
sleeping for about four hours per night.  His wife and he did 
not go out much at all.  He did see a church minister who was 
also a World War II veteran.  

Mental status examination found that the veteran appeared his 
stated age.  He had adequate eye contact and was cooperative 
with the interview.  He was alert and oriented to person, 
place, and time.  He showed no obvious psychomotor 
retardation or agitation.  His speech was spontaneous and 
nonpressured.  His thought content centered upon his war 
experiences and the difficulties he continued to have as a 
result of those experiences.  His thought processes were 
coherent.  He showed no delusional features.  He did not 
appear to be responding to any internal stimuli, such as 
auditory hallucinations.  His insight into his condition was 
fair.  He appeared to be benefiting from group therapy.  His 
judgment appeared to be fair.  

The examiner did not feel that he was a danger to himself or 
others and that he was able to handle funds.  The examiner 
diagnosed chronic severe post-traumatic stress disorder with 
increasing symptoms.  The examiner provided a global 
assessment of functioning of 40.  The veteran had frequent 
nightmares and had been struggling emotionally since the war.  
He had a very limited social support system, mainly his wife.  
They slept in separate beds due to his intense sleep 
problems.  They had no marital separation to speak of except 
for one incident in 1948 when the veteran frightened her by 
not recognizing her and thinking that she was the enemy.  The 
examiner felt that the veteran had not shown much clinical 
improvement despite being in active treatment and receiving 
high doses of medications.

VA treatment reports dated from October 1997 to April 2001 
reflect that the veteran attended regular therapy sessions.  
He complained of sleep problems due to nightmares.  
Occasional suicidal ideation was noted, without suicidal 
intent.

A July 2001, VA medical report shows that the veteran had low 
self-esteem, survivor guilt, emotional fatigue, violent 
thoughts, difficulty with intimacy issues, headaches, 
nightmares, severe panic attacks, constant rage attacks, and 
suicidal thoughts.  He complained of concentration problems.  
He had been isolating himself and refused to socialize.  His 
family relationships were poor.  He did not have any type of 
support or peer group.  During sessions, he attempted to 
avoid all stimuli that reminded him of his combat 
experiences.  His affect went from extreme withdrawal to open 
hostility.  

He was not capable of dealing with negative emotions in a 
constructive manner.  He was extremely hostile.  He was 
frustrated with everyone and everything.  He viewed his 
future as bleak.  Most of the time he denied the intensity of 
his emotions.  He withdrew and became sad and depressed.  He 
was very fearful of what he might do.  He was in a constant 
control battle with himself.  His prognosis was poor.

VA medical reports from July 2001 to November 2001 show that 
the veteran participated in group therapy.  He expressed 
anger.  He denied suicidal ideation with the exception of the 
July 2001 report.

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 70 percent rating which is 
warranted where the evidence occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

The recent evidence shows that the veteran has been assigned 
global assessment of function (GAF) scores as low as 41.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2001).  Scores between 41 and 
50 are reflective of serious symptoms or any serious 
impairment in social, occupation, or school functioning.  Id.  
In the August 2001 report, he was noted to have poor family 
relations and concentration, and to lack any type of peer 
support.  He was also reported to be struggling to keep 
control.

There has been evidence of a less severe level of disability.  
For instance in November 2001 he was assigned a GAF of 78.  
This score is indicative of no more than slight impairment.

The evidence on balance shows difficulty adapting to 
stressful situations at work, and an inability to establish 
and maintain effective relationships (except for that with 
his spouse).  The record also contains evidence of 
deficiencies in family relations, judgment, and mood.  The 
Board finds that the veteran's overall symptomatology 
approximates the criteria for a 70 percent rating.  The 
evaluations, especially at the most recent VA examination, 
show sufficient impairment of relationships, mood, and 
judgment to warrant the higher rating.

However, the Board finds that a rating greater than 70 
percent is not warranted.  A rating of 100 percent would be 
warranted where the evidence showed total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

The evidence does not show impairment in thought processes or 
communication.  The veteran has consistently denied delusions 
or hallucinations, although he has experienced flashbacks, 
nightmares, and intrusive thoughts of his combat experiences.  
The evidence does not demonstrate grossly inappropriate 
behavior or that the veteran is a persistent danger of 
hurting himself or others.  There are occasional notations of 
suicidal thoughts, but persistent danger is not shown.  The 
evidence does not show intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives of the veteran's 
own name.  

The veteran has been able to maintain a relationship with his 
spouse, to have at least some contact with a minister, and to 
participate regularly in group therapy.  He was also able to 
maintain some level of employment until his retirement.  
Therefore, total occupational and social impairment is not 
shown.

The Board finds that the evidence does not show sufficient 
symptomatology to warrant a 100 percent rating.

The Schedule also provides for exceptional cases of 
compensation.  Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

However, the Board has evaluated the evidence and finds that 
the evidence does not show an unusual or exceptional 
disability picture.  The evidence does not show that the 
veteran's post-traumatic stress disorder results in marked 
interference with employment or frequent hospitalization 
beyond what would normally be envisioned by the criteria for 
a rating of 70 percent.  The veteran receives regular 
therapy, but is not shown to have been hospitalized 
frequently.  The interference with employment is consistent 
with that envisioned by the 70 percent rating.  Therefore, 
the Board finds that consideration of referral for an 
extraschedular rating is not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, of 70 percent, but not 
greater, for post-traumatic stress disorder are met.  The 
evidence favors the grant of a 70 percent rating for post-
traumatic stress disorder and that rating is hereby granted.  
However, the preponderance of the evidence is against the 
veteran's claim for an increased rating greater than 70 
percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 
4.130, Diagnostic Code 9411.


ORDER

A rating of 70 percent, but not greater, for post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

